DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 12-24 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticpated by HAMMAND et al, US 2006/0293027.
Re claim 19:
HAMMAND teaches a method for protecting personal data stored on an RFID device, the method comprising:
Detecting an emission of a carrier signal by a RFID reader at a personal data protection device disposed in proximity to an RFID device [0027] [0036] [0043]-[0046]; and
Activating the personal data protection device to prevent reading of the RFID device based on the emission of the carrier signal [0027] [0036] [0043]-[0046].
Re claim 20:
HAMMAND teaches the method according to claim 19, wherein the personal data protection device is further configured to prevent a modulated signal transmitted by the RFID device from being clearly received by the RFID reader (i.e., one-on-one communication link established by the wireless decoy device locks the contactless reader into a singular communication session with the wireless decoy device such that any modulated signal generated by the RFID device is unreadable to the contactless reader [0028] [0039] [0043]-[0046]).
Re claim 21:
HAMMAND teaches the method of claim 19, wherein the RFID device is a banking card [0026] [Figures 3A-3B].
Re claim 22:
HAMMAND teaches the method of claim 19, wherein the personal data protection device is configured to securely hold the RFID device (i.e., wallet 300 with integrated wireless decoy device 100 [0036] [Figure 3B).
Re claim 24:
HAMMAND teaches the method of claim 19, further comprising:
Emitting at least one signal from the personal data protection device to prevent reading of the RFID device [0036] [0043]-[0046].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-15 and 18is/are rejected under 35 U.S.C. 103 as being unpatentable over HAMMAND et al, US 2006/0293027 in view of MCFADDEN et al, US 2015/0296608.
Re claim 12:
HAMMAND teaches a system for protecting personal data stored on a RFID device, the system comprising:
An RFID device (102) [0008] [0026]; and
A personal protection device configured to detect an emission of a carrier signal by a RFID reader and to prevent reading of the RFID device based on detection of the emission of the carrier signal [0027] [0036] [0043]-[0046] [Figure 3B].
HAMMAND does not explicitly state that the RFID device includes an RFID chip.
MCFADDEN teaches a system for protecting personal data stored on a RFID device comprising an RFID device including an RFID chip [0002] [0003] [0016] [0017].
It would have been obvious to one of ordinary skill in the art for the RFID device of HAMMAND to include an RFID chip as RFID chips are well-known components of many RFID devices for holding data, as evidenced by MCFADDEN.
Re claim 13:
HAMMAND, in view of MCFADDEN, teaches the system of claim 12, wherein the personal protection device is further configured to prevent a modulated signal transmitted by the RFID device from being clearly received by the RFID reader (i.e., one-on-one communication link established by the wireless decoy device locks the contactless reader into a singular communication session with the wireless decoy device such that any modulated signal generated by the RFID device is unreadable to the contactless reader [0028] [0039] [0043]-[0046]).
Re claim 14:
HAMMAND, in view of MCFADDEN, teaches the system of claim 12, wherein the RFID device is a banking card [0026] [Figures 3A-3B].
Re claim 15:
HAMMAND, in view of MCFADDEN, the system of claim 12, wherein the personal data protection device is configured to securely hold the RFID device (i.e., wallet 300 with integrated wireless decoy device 100 [0036] [Figure 3B]).
Re claim 18:
HAMMAND, in view of MCFADDEN, teaches the system of claim 12, wherein the personal data protection device is further configured to emit at least one signal to prevent reading of the RFID device [0036] [0043]-[0046].


Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAMMAND et al, US 2006/0293027 in view of COOK, US 5,642,095.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAMMAND et al, US 2006/0293027 in view of MCFADDEN et al, US 2015/0296608, as applied in claim 19, and further in view of COOK, US 5,642,095.
Re claims 16, 17, and 23:
HAMMAND teaches the system of claim 15 (HAMMAND in view of MCFADDEN teaches the method of claim 22), but does not teach the personal protection device is configured to transmit an alert signal when the RFID device is removed from the personal data protection device; wherein the personal data protection device includes a sensor and a resilient biasing member configured to bias the RFID device against the sensor such that removal of the RFID device cause the sensor to transmit the alert signal.
COOK teaches a system and method of protecting personal data, wherein a holder having a pocket configured to receive a card therein and configured to transmit an alert signal when the card is removed from the pocket, the holder including a sensor and a resilient biasing member configured to bias the card against the sensor such that the removal of the card from the pocket causes the sensor to transmit the alert signal (column 4, lines 46-67; column 5, lines 1-55; Figures 2, 6, 7, and 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of COOK in the system and method of HAMMAND for the purpose of warning card owners of missing cards from the wallet to help prevent potential unauthorized use of the card from occurring (COOK, column 1, lines 10-16 and 46-53). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
LAVEDAS, US 2014/0118116, teaches a system to protect RFID communications from unwanted exposure and eavesdropping [0001].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA A GUDORF/           Primary Examiner, Art Unit 2876